Title: To James Madison from John Graham, 3 May 1805
From: Graham, John
To: Madison, James


Sir,
Louisville 3d May 1805
Finding that Mr Coburn of this State has been very strongly recommended to the President as one of the Judges for the Territory of Orleans, & that in the Recommendations given him, no notice has been taken of his Knowledge of the French Language, I venture, at his request, to state to you, that he reads that Language with great facility—at present he does not speak it; tho he tells me he formerly did, & he thinks that a few Months practice would enable him again to do so.
Of Mr Coburns qualifications as a Judge it would be presumption in me to offer an Opinion. As a Man I look upon him as one of the most amiable & respectable in Kentucky & have no doubt but that his appointment would give very general satisfaction here.
I beg you to beleive, Sir, that it is with great reluctance that I venture to trespass upon you with any thing like a recommendation, which certainly ought to come from Gentleman of higher standing than myself but in this case of Mr Coburn’s my object is simply to let you know that he possesses some Kno<w>ledge of the French Language, a qualification which I know the President deems indispensably necessary to the Perso<n> who is to fill the Office for which Mr Coburn has made an application.
I have yet, Sir, a part of my task to perform, for Mr Robt Grayson who, I believe, will be recommended by Mr Breckinridge & Mr Brown as one of the Commissioners for settling the Land Claims in the Territory of Orleans has supposed that as I was more intimately acquainted wit<h> him than either of those Gentlemen, my testimony in his favour might be useful to him. If it will be so, I give it with pleasure, for I have long entertained a high opinion both of his Talents & Integrity.
Mr Grayson is by profession a Lawyer & speaks French I believe, with considerable ease.
I will not detain you with an apology for the Liberty I have now taken—I feel that no Idle vanity has been my motive for addressing you, and I am sure you will not suspect me of any less pardonable.
I beg to offer my Compliments to Mrs Madison & have the Honor to be, Sir, With Sentiments of the Highest Respect & Esteem Your Mo: Obt Sert
John Graham
